DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined. The preliminary amendment filed 2/5/20 has been entered.  Claims 1-20 are pending.
2.	The IDS filed 12/19/19 has been considered.
3.	The abstract of the disclosure is objected to because it contains a typo at line 5 (“form” should be --from--).  Correction is required.  See MPEP § 608.01(b).
4.	The disclosure is objected to because of the following informalities: 
  Paragraph [0048]: “602” should be --402-- (see Fig. 4).
5.	Claim 20 is objected to because of the following informalities:
	Insert period at the end of the claim.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 2, the claim lacks nexus (structural relationship) between the accelerometer and the other elements set forth in claim 1.
B.	As per claim 8, the claim is unclear at line 3 with regards to what the grade is relative to since a point of reference is not provided (i.e., grade of what?).
C.	As per claim 14, the claim is unclear at lines 5 and 7 with regards to what the first and second grades are relative to since a point of reference is not provided (i.e., grade of what?).
D.	All claims depending from a rejected claim are also rejected for the same reasons. 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shami (US 2018/0154902).
A.	As per claim 1, Shami discloses:
A position-tracking system (Fig. 1; includes at least automotive navigation system [0037]), comprising: 
a vehicle (Fig. 1) having a position-tracking computer system (Fig. 1:106; [0036-computer system]) and a liquid capacitive inclinometer sensor (LCIS) component [0031- inclinometer such as liquid capacitive device] mounted to a vehicle having and communicatively connected to the position-tracking computer system (Fig. 1), wherein the LCIS is aligned with a principal axis of the vehicle [0031- measures longitudinal angle relative to horizontal].
B.	As per claims 2 and 3, as above whereby the vehicle further includes an accelerometer to measure longitudinal and perpendicular (vertical/lateral) acceleration [0032].
9.	Claims 4-20 are distinguishable over the prior art of record.  Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8-20 would be allowable if rewritten or amended to overcome the objection(s)/rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited publications provide general background information.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661